United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1608
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   John Paul Farias

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: December 17, 2019
                            Filed: December 20, 2019
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       John Farias appeals after he pled guilty to a drug conspiracy offense, and the
district court1 sentenced him to a prison term below the advisory range under the

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
United States Sentencing Guidelines Manual (“Guidelines”). His counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing the district court
erred in applying an enhancement for Farias’s role in the offense.

       We conclude the district court did not clearly err in applying a role
enhancement, as the undisputed facts in the presentence report (“PSR”) established
Farias was a manager or supervisor of the drug conspiracy. See United States v.
Turner, 781 F.3d 374, 393 (8th Cir. 2015) (reviewing district court’s application of
the Guidelines de novo, and its findings of fact for clear error); United States v.
Menteer, 408 F.3d 445, 446 (8th Cir. 2005) (per curiam) (holding failure to object to
facts in PSR constitutes admission of those facts).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm.
                      ______________________________




                                         -2-